                    Case: 1:18-cr-00013 Document #: 161 Filed: 06/21/19 Page 1 of 8 PageID #:529




                                       LTNITED STATES DISTRTCT COURT
                                                                 Northem Dishict of Illinois


               UNITED STATES OF AMERICA                                                   JUDGMENT IN A CRIMINAL CASE
                          v.

                        JORGE GONZALEZ                                                    CaseNumber:              1:18-CR-00013(2)

                                                                                          USM       Number:        35060-479



                                                                                          Vadim A. Glozman
                                                                                          Defendant's Attomey


THE DEX'ENDAITIT:
E    pleaded guilty to count(s) Count One         (l) ofthe Indictment.
fl                            count(s) which was accepted by the court.
     pleaded nolo contendere to
E    was found guilty on   count(s) after a plea of not guilty.
The defendant is adjudicated guilty ofthese offenses:
Title & Section / Nature of          Offense                                                                    Offense Ended           Count
21 U.S.C. $$8a6,   8al(a)(l)   and   (bXlXA) Conspiracy to possess with intent to distribute   a   controlled   A4l4l20t6                I
substance.




The defendant is sentenced as provided in pages 2 through 8 ofthis judgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.

E the defendant     has been found not guilty on count(s)

El Coun(s) all remaining        are dismissed on the motion of the United States.

It is ordered that the defendant must noti! the United States Attorney for this District within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notift the court and United States Attorney of material changes in economic circumstances.


                                                                                                June 19,2019




                                                                                                Gary Feinermfr, United States District Judge

                                                                                                Name and Title of Judse

                                                                                                       bl>( 1."t1
                                                                                                Date


                                                                                      i        ': $:22
                                                                       tiis ^,i.: *
                                                                                          .,
                       Case: 1:18-cr-00013 Document #: 161 Filed: 06/21/19 Page 2 of 8 PageID #:529
ILND 2458 (Rev. 04/19/2019 Judgment in a Criminal Case
Sheet 2   - Imprisonment                                                                                                           Judgment   -   Page 2 of 8

DEFENDANT: JORGE GONZALEZ
CASE NUMBER: 1 : 18-CR-00013(2)
                                                                  IMPRISONMBNT
The defendant is hereby comrritted to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
Forty-Eight (48) months as to Count One (l) of the Indictment.

X           The court makes the following recommendations to the Bureau of Prisons: That Defendant be designated for family reasons to Three

     Rivers FCI in Texas, and that he be allowed to participate in a Residential Drug and Alcohol Treatment Program.

X           The defendant is rernanded to the custody of the United States Marshal.

tr          The defendant shall surrender to the United States Marshal for this district;

            traton
     tr          as   notified by the United States Marshal.

     tr          The defendant shall surrender for service ofsentence at the institution designated by the Bureau ofPrisons:

            tr         before 2:00 pm on

            tr         as   notified by the United States Marshal.

            tr         as   notified by tlre Probation or Pretrial Services Office.




                                                                         RETURN

I have executed thisjudgnrent         as   follows:




Defendant delivered on                          to                                at                             ,   with   a   certified copy of this
judgment.




                                                                                            UNITED STATES MARSHAL


                                                                                       By
                                                                                            DEPUTY UNITED STATES MARSHAL
                        Case: 1:18-cr-00013 Document #: 161 Filed: 06/21/19 Page 3 of 8 PageID #:529
ILND 245D (Rev. 04/29/2019) .ludgment in a Criminal Case fbr Revocation
Sheet 3   -   Supervised Release                                                                                                     Judsment    -   Pase 3 of 8

DEFENDANT: JORGE GONZALEZ
CASE NUMBER: I : I 8-CR-00013(2)

              MANDATORY CONDITIONS OF SUPERVTSED RELEASE PURSUANT TO t8 U.S.C                                                       $ 3583(d)

Upol releryg ffom imprisonment, you shall be on supervised release for           a   term of;
Hiur{4)jedr          rgAr$orCount One   (l)   of the trndictment.

          You must report to the probation office in the district to which you are released within 72 hours of release from the custody of the
Bureau of Prisons. The couft irnposes those conditions identified by checkrnarks below:
During the period of supervised release:
X (1) you shall not conrmit another Federal, State, or local crime.
X      (2) you shall not unlawfully possess a controlled substance.
tr     (3) you shall attend a public, private, or private nonprofit offender rehabilitation program that has been approved        by the court,      if
                an approved program is readily available within a 50-mile radius of your legal residence. [Use for a first conviction of a
                domestic violence crime, as defined in g 3561(b).1
tr     (4) you shall register and comply with all requirements of the Sex Offender Registration           and Notification Act (42 U.S.C. S
                169r3).
B      (5)      you shall cooperate in the collection of a DNA sample if the collection of such a sample is required by law.
X      (6)      you shall refrain from any unlawful use of a controlled substance AND submit to one drug test within l5 days of release on
                supervised release and at least two periodic tests thereafter, up to 104 periodic tests for use ofa controlled substance during
                each year of supervised release.

     DISCRETIONARY CONDITTONS OF SUPERVTSED RELEASE PURSUANT TO l8 U.S.C                                        S   3563(b) AND 18 U.S.C     S   3sS3(d)

Discretionary Conditions        The couft orders that you abide by the
                             - to the factors set forth in $ 3553(aXl)following
conditions are reasonably related
                                                                                 conditions during the term of supervised release because such
                                                                          and (aX2XB). (C). and (D): such conditions involve only such
deprivations of liberty or property as are reasonably necessary for the purposes indicated in $ 3553 (aX2) (B). (O. and (D): and such
conditions are consistent with any perlinent policy statenrent issued by the Sentencing Commission pursuant to 28 U.S.C. 994a.
The court imposes those conditions identified by checkmarks below:

During the period of supervised release:
X     (l)         you shall provide financial suppoft to any dependents ifyou are financially able to do so.
tr    Q)          you shall make restitution to a victirn of the offense under $ 3556 (but not subject to the limitation of $ 3663(a) or
                  g 3663A(cXlXA)).
tr    (3)          you shall give to the victims of the offense notice pursuant to the provisions of $ 3555, as follows:
X     (4)         you shall seek or worl< conscientiously at lawful employment, or you shall pursue conscientiously a course of study or
                  vocational training that will equip you for employment.
X     (5)         you shall refrain from engaging in the following occupation, business, or profession bearing a reasonably direct relationship
                  to the conduct constituting the offense, or engage in the following specified occupation, business, or profession only to a
                  stated degree or under stated circun.rstances; you are prohibited fi-om an
                  occupation as a self-employed cornmercial truck driver without first obtaining the Probation Officer's permission.
X     (6)         you shall not knowingly rneet or communicate with any person whorn you know to be engaged, or planning
                  to be engaged, in criminal activity and slrall not:
                    tr visit the lollowing type of places:
                   tr knowingly meet or cornmunicate with the following persons:
tr    (7)        you shall refi'ain ftom E any or E excessive use ofalcohol (defined as E having a blood alcohol concentration
                 greater than 0.08; or n         ), and fiorn any use ofa narcotic drug or other controlled substance, as defined in $ 102
                 of the Controlled Substances Act (21 U.S.C. S 802), witlrout a prescription by a licensed medical practitioner.
X     (8)        you shall not possess a fir'earm, destructive device, or other dangerous weapon.
                      Case: 1:18-cr-00013 Document #: 161 Filed: 06/21/19 Page 4 of 8 PageID #:529
ILND 245D (Rev.04/29/2019) .ludgnrent in a Crirninal Case for Revocation
sh

DEFENDANT: JORGE GONZALEZ
CASE NUMBER: 1 : I 8-CR-0001 3(2)

EX (9)           X     you shall pafiicipate, at the direction of a probation officer, in a substance abuse treatment program, which may
                       include urine testirrg up to a maximum of 104 tests per year.
                 tr   you shall participate, at the direction of a probation officer, in a mental health treatment program, and shall take
                      any medications prescribed by the mental health treatment provider
                 E    youshall participate,atthedirectionofaprobationofficer,inrnedical care; (ifcheckedyes,pleasespecif,:
                              )
tr    (10)       (intermittent confinement): you shall remain in the custody of the Bureau of Prisons during nights, weekends, or other
                 intervals of tirne, totaling       [no rnore than the lesser of one year or the term of imprisonment authorized for the
                 offense], during the first year ofthe term ofsupervised release (provided, however, that a condition set forth in
                 $3563(bXl0) shall be imposed only for a violation of a condition of supervised release in accordance with $ 3583(eX2)
                 and only when facitities are available) for the following period
tr    (l   l)     (community confinement): you shall reside at, or participate in the program of a community corrections facility
                 (including a facilrty maintained or under contract to the Bureau of Prisons) for all or paft of the term of supervised
                 release, for a period of        months.
tr    02)         you shall work in cornrnunity service for          hours as directed by a probation officer.
tr    (13)        you shall reside in the following place or area:       . or relrairr Frorn residing in a specified place or area:
A     (14)        you shall not krrowingly leave the,federal judicial district where you are being supervised, unless
                 granted pernrission to leave by the court or a probation officer.

X     (15) you shall repofi to a probation officer as directed by the court or a probation officer.
X     (16) X you shall perrnit a probation officer to visit you X at any reasonable time or E as specified:
                  X at home                  X at work                  f] at school                X at a community service location
                  X other reasonable location specified by a probation officer
             X you shallpermit confiscation of any contraband observed in plain view of the probation officer.
X     (17) you shall notify a probation officer within 72 hours, after becoming aware of any change in residence, employer, or
                workplace and, absent constitutional or other legal privilege, answer inquiries by a probation officer. You shall answer
                truthfully any inquiries by a probation officer, subject to any constitutional or other legal privilege.
X     (I   8)    you shall notify a probation officer within 72 hours if after being ar-rested, charged with a crime, or questioned by a law
                 enforcement officer.
tr    (19)      (home confinernent)
                tr     (a)(i) (horne incarceration) for a period of   _ rnonths, you are restricted to your residence at all times except for
                       medical necessities and court appearances or other activities specifically approved by the court.
                tr (a)(ii) (horne detention) for a period of _ months, you are restricted to your residence at all times except for
                       employment, education; religious services; medical, substance abuse, or rnental health heatment; attorney visits;
                       court appearances; coufi-ordered obligations; or other activities pre-approved by the probation officer.
                tr (a)(iii) (curfew) for a period of_ months, you are restricted to your residence every day.
                tr from the tirres directed by the probation officer; or fl from _ to _.
                tr (b) your cornpliance with this condition, as well as other court-imposed conditions of supervision, shall be monitored
                       by a fonrr of location rnonitoring technology selected at the discretion of the probation officer, and you shall abide
                       by all techrrology requirernents.
                !      (c) you shall pay all or paft of the cost of the location rnonitoring, at the daily contractual rate, if you are financially
                       able to clo so.
tr    Q0)       you shall comply with tlre tenns of any couft order or order of an administrative process pursuant to the law of a State, the
                District of Columbia, or any other possession or territory of the United States, requiring payments by you for the support
                and maintenance of a child or of a ctrild and the parent witlr whom the child is living.
tr    Ql)       (deportation): you slrall be surrendered to a duly authorized official of the Homeland Security Department for a
                determinatiorr ort the issue of deportability by the appropriate authority in accordance with the laws under the Immigration
                and Nationality Act and the established irnplementing regrllations. If ordered deported, you shall not remain in or enter the
                United States rvithout obtaining, in advance, the express written consent of the United States Attorney General or the
                United States Secretary of the Departrner.rt of Horneland Security.
tr    (22)      you shall satisfy such other special conditions as ordered below.
                            Case: 1:18-cr-00013 Document #: 161 Filed: 06/21/19 Page 5 of 8 PageID #:529
ILND 245D (Rev.0412912019).ludgnrent in a Criminal Case for Revocation
Sheet 3   Release
          -   Sunervised                                                                                                               Judement   -   Paee 5 of 8

DEFENDANT: JORGE GONZALEZ
CASE NUMBER: 1 : I 8-CR-00013(2)
tr    (23)        You shallsubrnit your person, propefty, house, residence, vehicle, papers [computers (as defined in l8 U.S.C. 1030(e)(l)),
                  other electronic conrmunications or data storage devices or media,] or offlce, to a search conducted by a United States
                  Probation Officer(s). Failure to submit to a search may be grounds for revocation of release. You shall warn any other
                  occupants that the premises rnay be subject to searches pursuant to this condition. An officer(s) may conduct a search
                  pursuant to this condition only when reasonable suspicion exists that you have violated a condition ofyour supervision and
                  that the areas to be searched contain evidence of this violation. Any search must be conducted at a reasonable time and in a
                  reasonable lranner.
tr    Q4)           Other:

SPECIAL CONDITIONS OF SUPERVISED RELEASE PURSUANT To l8 U.S.C.3s63(bx22) and 3583(d)
The court imposes those conditions identified by checkmarks below:

During the term of supervised release:
tr (1) if you have not obtained a high school diploma or equivalent, you shallpafticipate in               a General Educational
                   Development (GED) preparation course and seek to obtain a GED within the first year of supervision.
tr    Q)          you shall parlicipate in an approved job skitl-training program at the direction of a probation officer within the first 60
                   days ofplacenrent on supervision.
X (3)             you shall, if unernployed after the first 60 days of supervision, or if unemployed for 60 days after termination or lay-off
                  from employrnent, perform at least 20 hours of community service per week at the direction of the probation offrce until
                  gainfully ernployed. The total amollnt of community service required over your term of service shall not exceed 400
                   hours.
tr    (4)          you shall not nraintain ernployrnent where you have access to other individual's personal information, including, but not
                  limited to, Social Security numbers and credit card numbers (or money) unless approved by a probation officer.
tr    (5)          you shall not incur new credit cl.rarges or open additional lines of credit without the approval of a probation officer
                   unless you are in cornpliance with the financial obligations irnposed bythis judgrnent.
tr    (6)          you shall provide a probation officer with access to any requested financial information requested bythe probation
                   officer to rronitor courpliance with conditions of supervised release.
tr    0)           within 72 hours of any significant change in your economic circumstances that might affect your ability to pay
                   restitution, fines, or special assessments, you must notify the probation officer of the change.
tr (8)             you shall file accurate incorne tax returns and pay all taxes, interest, and penalties as required by law.
tr (9)              you shall participate in a sex offender treatment program. The specific program and provider will be determined by a
                    probation ofllcer. You shall corrply with all recomrnended treatment which rnay include psychological and physiological
                    testing. You shall maintain use of all prescribed medications.
                     tr You shall cornply with the requirements of the Computer and Internet Monitoring Program as administered by the
                             United States Probation Office. You shall consent to the installation of computer monitoring software on all
                             identrfied computers to which you have access and to which the probation officer has legitimate access by right or
                             consent, Tlre software may restrict and/or record any and all activity on the computer, including the capture of
                             keystrokes, applicatiorr information, Internet use history, email correspondence, and chat conversations. A notice
                             will be placed on the cornputer at the time of installation to warn others of the existence of the monitoring
                             software. You shall not relnove, tamper witlr, reverse engineer, or in any way circumvent the software.
                     n The cost of the monitoring shall be paid by you at tlre monthly contractual rate, if you are financially able, subject
                             to satisfhction of other financial obligations imposed by this judgrrent.
                     !       You shtill not possess or use at any location (including your place of employment), any computer, external storage
                             device, or any device witlr access to the Internet or any online cornputer service without the prior approval of a
                             probaticln officer. Tlris includes any lnternet service provider, bulletin board system, or any other public or private
                             network or email system
                     tr You shall not possess any device that could be used for covert photography without the prior approval of a
                             probation ofllcer.
                     !       You shall not view or possess child pornography. If the treatment provider determines that exposure to other
                             sexually stimulating rraterial rnay be detrimental to the treatment process, or that additional conditions are likely
                             to assist the treatment process, such proposed conditions shall be promptly presented to the court, for a
                             deterrnination. pursuant to I8 U.S.C. $ 3583(e)(2), regarding whether to enlarge or otherwise modify the
                             conditions of supervision to include conditions consistent with the recommendations of the treatment provider.
                         Case: 1:18-cr-00013 Document #: 161 Filed: 06/21/19 Page 6 of 8 PageID #:529
ILND 2458 (Rev. 04/19/20l9.ludgment in a Criminal Case
Sheet 5   -   Penaltics
              Criminal Monetarv                                                                                                Judgment   -   Paee 6 of 8

DEFENDANT: JORGE GONZALEZ
CASE          NUMBER:        I : I B-CR-00013(2)


                    tr You slrall rrot. without the approval of a probation officer and treatment provider, engage in activities that will put you
                       in unsupervised private contact with any person under the age of I 8, and you shall not knowingly visit
                        locations where persons under the age of l8 regularly congregate, including parks, schools, school bus stops,
                       playgrounds. and childcare facilities. This condition does not applyto contact in the course of normal
                       cornnrercial business or unintentional incidental contact
                tr This contliriorr does not apply to your farnily rnembers: [Names]
                tr Your ernployment shall be restricted to the judicial district and division where you reside or are supervised, unless
                       approval is granted by a probation officer. Prior to accepting any forrn ofemployment, you shall seek the approval of
                       a probation officer, in order to allow the probation officer the opportunity to assess the level of risk to the community
                       you will pose if employed in a parlicular capacity. You shall not participate in any volunteer activity that may cause
                       you to corne into direct contact with children except undel circurnstances approved in advance by a probation officer
                       and treatment provider.
                tr You shall provide the probation officer witlr copies of your telephone bills, all credit card statements/receipts, and any
                       other fi nancial infonnation requested.
                tr     You   shall comply with all state and local laws pertaining to convicted sex offenders, including such laws that impose
                       restrictions beyond those set forlh in this order.
tr    (10) you shall pay to the Clerk of the Couft any financial obligation ordered herein that remains unpaid at the
               commencement of the terrr of supervised release, at a rate of not less than I 0% of the total of your gross earnings
               minus federal and state incorne tax withholdings.
EX    (l l) you shall not enter into any agreement to act as an infornrer or special agent ofa law enforcement agency without the
               prior penlrission of the probation officer.
tr    02) you shall pay to the Clerk of the Court $               as repaylltent to the LJnited States of government funds you received during the
               investigatiorr oithis offense. (The CIerk of the Court shall rernit tlre funds to          (list both Agency and Address.)
x     (13) if the Probation Officer deterrnines that yoLr pose a risk to another person (including an organization or memberq of the
               community). the Plobation Office rray require you to tell the person about the risk, and you must comply withffi
        . , t rinstruction. Such notification could include advising the person about your record of arrests and convictions andl3{rbslanse
               use. The Probation O{-ficer rnay contacl lhe person and confirm lhat you have told the persons about the risk.
x     (14) Other: Yotr slrall not ()wn. possess or utilize body annor rvithout Probation Officer's permission.
                      Case: 1:18-cr-00013 Document #: 161 Filed: 06/21/19 Page 7 of 8 PageID #:529
ILND 2458 (Rev. 04/19/2019 Judgment in aCriminal Case
Sheet 5 - Criminal Monetary Penalties                                                                                             Judsnent-Pase 7 of8
DEFENDANT: JORGE GONZALEZ
CASE NUMBER: I : 18-CR-00013(2)




                                             CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of paynents on Sheet 6.

                                              Assessment         JVTA Assessment*                            Fine                   Restitution
TOTALS                                            $100.00                         $.00                       $.00                          s.00



tr     The determination of restitution is deferred     until      .   ln Amended Judgmert   in a Criminal Case (Ao 245c) willbe entered after such
       determination.
n      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes  a partial payment, each payee shall receive an approximately proportioned payment, unless specified
      otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. $ 3664(i), all nonfederal
      victims must be paid before the United States is paid.




     tr          Restitution amount ordered pursuant to plea agreement $

     tr          The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
                 before the fifteenth day after the date of the judgment pursuant to 18 U.S.C. $ 3612(0. All of the payment options on Sheet
                 6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. $ 3612(9).
     tr          The court determined that the defendant does not have the ability to pay interest and it is ordered that:

                 n                the interest requirement is waived for the

                 tr               the interest requirement for   the       is modified as follows:

     tr          The defendant's non-exempt assets, if any, are subject to immediate execution to satisff any outstanding restitution or fine
                 obligations.

     * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
     * Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 1l3A of Title 18 for offenses committed
     on or after September 73,1994, but before ApilZ3,1996.
                         Case: 1:18-cr-00013 Document #: 161 Filed: 06/21/19 Page 8 of 8 PageID #:529
ILND 2458 (Rev. 04/19/2019) Judgment in a Criminal Case
Sheet 6   -   Schedule of Payments                                                                                                    Judprnent- Pase 8 ofE
DEFENDANT: JORGE GONZALEZ
CASE NTIMBER: I : 18-CR-00013(2)
                                                          SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:


A         tr        Lump sum payment of $100.00 due immediately.

                    n         balance due not   laterthan        , or

                    tr        balance due in accordance with    E   C,   E D, fl   E, or EI F below; or


B         tr        Payment to begin immediately (may be combined with El C,            fl D, or E F below); or
C         n         Payment in   equal          (e.g. weekly, monthly, quarterly) installments of   $      over   a   period   of   (e.g., months or   years),to
                    commence                                              of this judgment; or
                                       (e.g., 30 or 60 days) after the date


D         tr        Payment in   equal          (e.g. weekly, monthly, quarterly) installments of   $     over aperiod         of   (e.g., months   oryears),to
                    commence           (e.g., 30 or 60 dayg after release   from imprisonment to a term of supervision; or

E         E]        Payment during the term of supervised release will commence          within (e.g., j0 or 60 days) after release from imprisonment.
                    The court will set the pal,ment plan based on an assessment of the defendant's ability to pay at that time; or


F         n         Special instructions regarding the payment of criminal monetary penalties:



Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those paynents made through the Federal Bureau of Prisons' Inmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.


tl        Joint and Several

Case Number                                           Total   Amount                     Several
                                                                                     Joint and                Corresponding Payee,       if
Defendant and Co-Defendant Names                                                     Amount                   Appropriate
(including defendant number)

**See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount Joint and Several
Amount, and corresponding payee, if appropriate.**

tr        The defendant shall pay the cost ofprosecution.


tr        The defendant shall pay the following court cost(s):


tr        The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (a) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, iacluding cost of prosecution and court cost
